Citation Nr: 1611097	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  08-03 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for frostbite residuals of the bilateral hands and feet.

2.  Entitlement to service connection for major depressive disorder (MDD) (claimed as depression).

3.  Entitlement to service connection for widespread musculoskeletal joint pain and stiffness of the neck, back, right knee, bilateral wrists, elbows, shoulders, and hips; fatigue; headaches; and irritable bowel syndrome, diagnosed as fibromyalgia, as due to Gulf War Illness.

4.  Entitlement to service connection for right ankle arthritis.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from May 21, 2007 to May 5, 2009, and in excess of 50 percent from May 5, 2009 to July 25, 2013.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth L. Lavan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to December 2005, with service in the Persian Gulf War.  The Veteran's service from July 1987 to June 27, 1997 was under honorable conditions; his service from June 28, 1997 to December 16, 2005, was under dishonorable conditions.  Thus, VA benefits may not be awarded based on the Veteran's period of active service from June 27, 1997 to December 16, 2005, and that period of active duty service will not be discussed further.  See 38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.203 (2015).

This case comes before the Board of Veterans' Appeals (the Board) from April 2007, April 2008, June 2010, and January 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The April 2008 rating decision granted service connection for PTSD, rated 30 percent disabling from May 21, 2007.  The Veteran appealed that decision.  During the pendency of that appeal, a February 2011 Decision Review Officer (DRO) decision granted a 50 percent rating, effective May 5, 2009.  The Veteran continued his appeal.

The issues of an increased initial rating for PTSD, and entitlement to service connection for right ankle arthritis, left knee disorder, frostbite of the hands and feet, widespread joint pain and stiffness, fatigue, headaches, and irritable bowel syndrome, were before the Board in November 2012.  The November 2012 Board decision denied the increased rating claim and claims of entitlement to service connection for frostbite residuals and a left knee disability, and remanded the service connection claims for right ankle arthritis, widespread joint pain and stiffness, fatigue, headaches, and irritable bowel syndrome for further development.  

The Veteran appealed the November 2012 Board decision to the United States Court of Appeals for Veterans Claims (the Court).  In an August 2013 order, the Court vacated the November 2012 decision and remanded the case to the Board for further proceedings consistent with an August 2013 Joint Motion for Remand (JMR); specifically, to afford the Veteran a hearing before the Board.  The Court left the Board's actions with regard to the remanded claims undisturbed.

A January 2014 rating decision increased the Veteran's PTSD to 100 percent, effective July 25, 2013.  Although the RO characterized the Veteran's increased rating claim for PTSD as three separate issues, including earlier effective dates for the 50 percent rating and 100 percent rating, the core issue before the Board is the Veteran's claim for an initial rating in excess of 30 percent from May 21, 2007 to May 5, 2009, and in excess of 50 percent from May 5, 2009.  Moreover, the period beginning July 25, 2013 is not for consideration, as the Veteran has the maximum schedular rating for that period.  Thus, the Veteran's increased rating claim has been recharacterized as shown on the title page.

Additionally, based on the medical evidence of record, the Board finds it appropriate to recharacterize the Veteran's claims for widespread joint pain and stiffness, fatigue, headaches, and irritable bowel syndrome, as shown on the title page.

The Veteran had a hearing before the undersigned Veterans' Law Judge in September 2015.  A transcript of that proceeding has been associated with the claims file.

The Board notes that a March 2012 rating decision denied the Veteran's claim of entitlement to service connection for a pain disorder.  In an August 2013 statement, the Veteran's representative stated that the Veteran filed a Notice of Disagreement (NOD) and requested a Decision Review Officer (DRO) conference.  However, no NOD for this claim is of record, nor has VA indicated that the claim is on appeal to the Board.  Accordingly, this matter is not before the Board.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unable to maintain substantially gainful employment due to his PTSD, the issue of a TDIU has been raised and is before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The issues of entitlement to service connection for tinnitus and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2014 statement and September 2015 testimony, prior to the promulgation of a decision on the appeal, the Veteran and his representative indicated that the Veteran requested to terminate the appeal of his claims of entitlement to service connection for MDD and frostbite residuals of the bilateral upper and lower extremities.

2.  The Veteran had honorable active service in the Southwest Asia theater of operations during the Persian Gulf War.

3.  The evidence is at least in relative equipoise that the Veteran's symptoms of widespread musculoskeletal joint pain and stiffness of the neck, back, right knee, bilateral wrists, elbows, shoulders, and hips; fatigue; headaches; and irritable bowel syndrome comprise an unexplained chronic multisymptom illness, diagnosed as fibromyalgia, that is related to service in the Southwest Asia theater of operations during the Persian Gulf War.

4.  The evidence shows that the Veteran has arthritis of the right ankle that is etiologically related to service.

5.  For the period from May 21, 2007 to May 5, 2009, the evidence shows that the Veteran's PTSD manifested by insomnia, nightmares, persistent irritability with anger, flashbacks, anxiety, depressed mood, disturbance of motivation and mood, and near continuous panic, which more closely approximated occupational and social impairment with reduced reliability and productivity.  The preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas, manifested by symptoms similar in frequency, duration, and severity to suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

6.  For the period from May 5, 2009 to March 25, 2010, the preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas, manifested by symptoms similar in frequency, duration, and severity to suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

7.  For the period from March 25, 2010 to July 25, 2013, the evidence shows that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, manifested by near-continuous depressed mood with impaired impulse control, unprovoked irritability and periods of violence, impaired attention and focus, restlessness and irritability, cognitive deficits in memory and concentration, affective difficulties with depression and anxiety, and impaired interpersonal relationships.  The preponderance of the evidence is against a finding of total occupational and social impairment, manifested by symptoms similar in frequency, duration, and severity to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

8.  The Veteran is currently incarcerated in connection with a felony conviction.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims of entitlement to service connection for MDD and frostbite residuals of the bilateral upper and lower extremities have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Resolving doubt in the Veteran's favor, fibromyalgia, exhibited by symptoms of widespread musculoskeletal joint pain and stiffness of the neck, back, right knee, bilateral wrists, elbows, shoulders, and hips; fatigue; headaches; and irritable bowel syndrome, was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

3.  Right ankle arthritis is related to active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  For the period from May 21, 2007 to May 5, 2009, the criteria for a disability rating of 50 percent, but no higher, for PTSD have been met or approximated.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2015).

5.  For the period from May 5, 2009 to March 25, 2010, the criteria for a disability rating in excess of 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2015).

6.  For the period from March 25, 2010 to July 25, 2013, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met or approximated.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2015).

7.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This case was remanded by the Court in August 2013.  The Court has held "that a remand by the Court confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The case was remanded to determine whether the Veteran had withdrawn his request for a hearing based on the evidence of record.  As indicated in the Introduction, the Board determined that the Veteran had not withdrawn his request, and he was subsequently provided a videoconference hearing in September 2015.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, in November 2012 the Board remanded the service connection claims for right ankle arthritis, widespread joint pain and stiffness, fatigue, headaches, and irritable bowel syndrome for further development.  Specifically, the Board instructed the AOJ to provide the Veteran examinations with respect to his claimed disabilities.  In December 2013, the Veteran was provided examinations of the claimed conditions, sufficient to grant service connection for the remanded claims.  

In light of the foregoing, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).



Duties to Notify and Assist

As the service connection claims discussed herein are granted below, any errors with respect to the fulfillment of the duties to notify and assist with respect to those claims are harmless error.

With regard to the other claims adjudicated herein, VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The appeal for a higher initial disability rating for PTSD arises from a disagreement with the initial evaluation following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Here, the Veteran's service treatment records, VA medical records, and non-VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was provided VA QTC examinations in February 2008, March 2010, and January 2014.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of PTSD on the Veteran's daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which the Veteran and his representative presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claims, and the Veteran and his representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his claims.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Withdrawn Appeals 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In a December 2014 statement and September 2015 testimony, the Veteran and his representative stated that the Veteran wished to withdraw his appeals for claims of entitlement to service connection for MDD and frostbite residuals of the bilateral upper and lower extremities.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review these claims, and they are therefore dismissed.

Service Connection - Undiagnosed Illness

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2015); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a) (2015).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2015).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a) (2015).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (2015).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a) (2015).  A disability referred to in this section shall be considered service-connected for purposes of all laws of the United States.  38 C.F.R. § 3.317(a) (2015).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b) (2015).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) (2015).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d) (2015).

The Veteran seeks service connection for widespread joint pain and stiffness of the bilateral hands, elbows, right knee, back, neck, bilateral shoulders, and bilateral hips; fatigue; headaches; and irritable bowel syndrome, to include as due to chronic, undiagnosed illness.

The Veteran's personnel records indicate he had service in Saudi Arabia from January 1991 to May 1991, and is in receipt of the Southwest Asia Service Medal.  Additionally, a December 2013 VA medical examination indicated that the Veteran exhibited symptoms of widespread musculoskeletal pain, stiffness, fatigue, sleep disturbances, headaches, depression, anxiety, and irritable bowel syndrome, all of which were constant or nearly constant.  With respect to tender points, the examiner indicated the presence of all points bilaterally, including the low cervical region, second rib, occiput, trapezius muscle, supraspinatus muscle, lateral epicondyle, gluteal, greater trochanter, and knees.  The examiner attributed the above symptoms to fibromyalgia, which was first diagnosed in 2013.  See September and October 2013 treatment notes from D. C. C.  

Moreover, the December 2013 VA examiner indicated that the aforementioned symptoms were attributable to fibromyalgia, migraine headaches, and irritable bowel syndrome, which were considered to be Gulf War presumptive diagnoses based on environmental hazards experienced in Southwest Asia.  She further noted that while deployed during the Gulf War, the Veteran was exposed to sand storms on a daily basis, ingestion of bromide tablets, injections of a nerve gas antidote, and diesel fumes used to burn human waste.  

The Board acknowledges that diagnoses of chronic bursitis of the bilateral shoulders, and minimal medial degenerative changes in the bilateral knees are of record.  See, e.g., June 2009 VA General Medical Examination and May 2010 Occupational Therapy Consultation.  However, the December 2013 VA examiner indicated she had reviewed the Veteran's entire claims file as well as his most recent medical records from D. C. C., in reaching her opinion that the Veteran's joint symptoms were attributed to fibromyalgia.  Additionally, the VA examiner indicated the Veteran was service-connected for PTSD, a diagnosis which as discussed below contemplates his depression, anxiety, and sleep disturbance symptoms.  Moreover, although the Veteran's representative requested clarification as to whether the Veteran's fatigue could be attributed to chronic fatigue syndrome, the examiner explicitly stated that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome, and attributed the Veteran's fatigue to his comorbidities of PTSD, fibromyalgia, and headaches.  Given that the examiner indicated the Veteran's fatigue was associated with his fibromyalgia, the Board finds that for the purposes of his claim the Veteran's fatigue is a symptom of his fibromyalgia.  With respect to the Veteran's left knee symptoms, they are addressed in the remand section below.

Therefore, affording the Veteran the benefit of the doubt, the Board finds that service connection on a presumptive basis is warranted for fibromyalgia, manifested by symptoms of widespread musculoskeletal joint pain and stiffness of the neck, back, right knee, bilateral wrists, elbows, shoulders, and hips; fatigue; headaches; and irritable bowel syndrome.

Service Connection - Right Ankle

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A December 2013 VA examination report indicates the Veteran has a current diagnosis of degenerative joint disease (DJD) of the right ankle, satisfying the first Hickson element.

Additionally, the Veteran's service treatment records include several notations regarding distinct right ankle sprain injuries, including in October 1991, February 1993, and November 1993.  Moreover, treatment records in April 1994 indicated the Veteran continued to have right ankle pain, and x-rays showed a small area of osteochondritis dissecans in the lateral aspect of the talar dome.  The Veteran also testified that he injured his right ankle during service in the Persian Gulf War; specifically that he sprained it while running to a bunker during a SCUD attack.  See Hearing Transcript, pp. 5-9.  Thus, the second Hickson element is met.

Lastly, a VA opinion obtained in January 2014 stated that the Veteran's DJD was at least as likely as not related to service.  The examiner cited as support the Veteran's multiple in-service ankle sprains and complaints of pain, and noted that although there was limited documentation of the Gulf War injury, the Veteran's present condition was incurred in or caused by his in-service injuries.

As the three Hickson elements are satisfied, entitlement to service connection for right ankle arthritis is warranted.

Increased Rating Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.

Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2015).

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).........30.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.........50.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.........70.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 (2015) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 (2015) is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (hereinafter DSM).  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

PTSD Factual Background

The Veteran's PTSD has been evaluated as 30 percent disabling prior to May 5, 2009 and 50 percent disabling prior to July 25, 2013, under Diagnostic Code 9411.  See 38 C.F.R. § 4.130 (2015).  The Veteran seeks an earlier effective date for the assignment of the 50 percent disability rating, a rating in excess of 30 percent from May 21, 2007, a rating in excess of 50 percent from May 5, 2009, and an earlier effective date for the assignment of the 100 percent disability rating.

The Veteran's 30 percent rating was predicated on the presence of symptoms of such frequency, severity, and duration so as to result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation).  The effective date assigned for the Veteran's 50 percent disability ratings was based on the first evidence of worsening of social relationships with an inability to effectively establish these relationships.  See February 25, 2011 Rating Decision, pg. 4.

The Veteran and his representative assert that the Veteran should be awarded at least a 70 percent rating from May 21, 2007, and that he is entitled to a 100 percent rating from April 2009.  See October 2015 Appellant Brief, pp. 5-6.  

Given the overlapping nature of the increased rating and earlier effective date appeals, the Board will provide an overview of the relevant facts before proceeding with an analysis the issues.

During a May 2007 mental health consultation, the Veteran was casually dressed and cooperative, but appeared tense and guarded during the interview.  His speech was within normal limits, and he did not show evidence of acute psychotic symptoms.  He denied current auditory or visual hallucinations.  The Veteran's thought content was noted for intrusive recollections of his in-service traumatic experience, hypervigilance, and mistrustfulness.  The Veteran denied current suicidal or homicidal ideations.  His mood was irritable, depressed, and anxious, with a congruent affect.  His insight and judgment were intact.  The clinician noted a diagnosis of PTSD.  Contemporaneous records indicated the Veteran reported nightmares and flashbacks, and that he recently had a confrontation with his wife involving the police that led to him needing a place to stay.

The Veteran was afforded a VA QTC examination in February 2008.  The Veteran reported that his relationship with his wife was poor and that they had separated.  He said his relationship with his children was good.  The Veteran reported that he had isolated himself from others, often getting angry with his wife for no reason.  He said that he had been unable to find a job due to his mental condition, but also due to the character of his discharge from service.  The Veteran denied hospitalizations or emergency room visits for PTSD.  The examiner noted the Veteran's current symptoms consisted of insomnia, nightmares, irritability, anger, flashbacks, and anxiety, all of which the Veteran said occurred constantly.  The examiner stated that the effect of the symptoms on the Veteran's total daily functioning was "fair."  

Upon mental status evaluation, the examiner noted that the Veteran was oriented within normal limits, and his appearance, hygiene, and behavior were appropriate.  His affect and mood were abnormal; he evidenced disturbances of motivation and mood, and was somewhat anxious and sad throughout the interview.  His communication and speech were within normal limits.  The Veteran's concentration, abstract thinking, and memory were within normal limits, and his thought processes were appropriate.  The examiner observed no panic attacks, delusions, hallucinations, or obsessional rituals.  The examiner noted that the Veteran exhibited suspiciousness: specifically he reported distrusting people without a known reason.  Homicidal and suicidal ideations were absent.  The examiner wrote that, mentally, the Veteran had intermittent inability to perform activities of daily living and some difficulties performing chores, but would be able to provide self-care.  He opined that the Veteran's psychiatric symptoms were mild and transient and caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  Moreover, the Veteran had no difficulty understanding commands, and appeared to pose no threat or persistent danger or injury to self or others.  

Vocational Rehabilitation Therapy notes from January through May 2008 indicate that the Veteran performed mock interviews with a Social Science Program specialist, who noted that the Veteran showed that he understood and could present examples where he was efficient and effective, and that a "positive outcome" was gained.

According to an October 2008 VA treatment note, the Veteran reported longstanding PTSD symptoms with recurrent nightmares, flashbacks, intrusive thoughts, social withdrawal, depressed mood, generalized anxiety, difficulty concentrating, poor attention span, insomnia, irritability, and night sweats.  Concern (it is unclear whether the Veteran's or the clinician's) was noted about how primary and associated symptoms may impair his occupational functioning, including difficulty with mood swings, impairment of short term memory, problems paying attention to details and following complex commands.  On mental status evaluation, the Veteran was found to be alert, oriented, cooperative, and appropriate, with good grooming and eye contact.  His mood and affect were anxious; the Veteran was initially guarded and suspicious, but was calmer and more relaxed and friendly towards the end of the interview.  The Veteran denied suicidal or homicidal thoughts.  His thought process was linear and thought content was appropriate, with no signs of delusions, illusions, paranoia, or hallucinations.  Insight and judgment were intact.  The Veteran displayed symptoms of sleep difficulties, social isolation, avoidance, nightmares, flashbacks, hypervigilance, mood swings, increased irritability, and frustration.  The Veteran was prescribed Paroxetine for his anxiety, depression, sleep difficulties, and PTSD.

According to VA treatment records from March 2009, the Veteran indicated he had enrolled as a student full time and was no longer seeking employment.  In April 2009, the Veteran reported disturbances in mood and motivation.  He indicated he was pessimistic regarding the future, irritable, and quick to anger; he also stated he was having relationship difficulties.  He further reported that his panic attacks had increased in frequency and intensity over the past 8 months.  In a May 5, 2009 treatment note, the Veteran was observed to have difficulty establishing and maintaining effective relationships.  

On his May 2009 VA Form 9, the Veteran stated he experienced panic attacks 2 to 3 times per week.  He also stated that at night, he often checked to make sure the doors and locks had not been tampered with, and made sure his knife was still on the nightstand.  He reported his sleep impairment had worsened.  He noted that his school grades were okay, but that teachers and fellow students perceived him to be distant and antisocial.  He indicated all of his relationships seemed to fall apart, and that his colleagues, girlfriend, and pastor found him to be difficult.  He also reported memory difficulties.  

During a June 2009 general medical examination, the examiner noted the Veteran had a history of depression, panic attacks, memory problems, anxiety, and sleep impairment.  Upon examination, the Veteran had a flattened affect and mood, except when talking about children.  He displayed normal judgment, and appropriate behavior.  Obsessive behavior and hallucinations or delusions were not observed.  Moreover, he was shown to have a normal comprehension of commands.  The Veteran reported he was presently unemployed due to PTSD symptoms and difficulty working with others.  

A treatment report from October 2009 noted the Veteran reported feeling depressed "off and on," and having frequent nightmares and short temper at the most trivial issues.  The Veteran indicated he tried to remain calm and was never violent.  He denied suicidal or homicidal ideations, intent, or plan.  On mental status evaluation, the Veteran was casually dressed and superficially (and later actually) cooperative during the examination.  Eye contact was intermittent.  The Veteran's speech was within normal limits.  No psychomotor agitation or retardation was present.  His mood was "ok" and his affect was blunted; isolation of affect was noted.  The Veteran denied hallucinations of any kind and no delusions were elicited.  The Veteran was alert and oriented, and his insight and judgment were fair.  In a December 2009 treatment note, the Veteran reported concerns about memory loss and insomnia.  The clinician observed the presence of mild psychomotor retardation, noted that the Veteran's attention and concentration were fair, and administered the mini mental-state examination (MMSE); the Veteran scored 28 out of 30, unable to recall 2/3 objects.  A memory clinic consultation was requested.

According to a February 2010 VA treatment note, the Veteran reported increased anger and irritability, and decreased frustration tolerance.  He stated he had thoughts of hurting others, no one in particular, but denied any intent or plan; he denied suicidal and homicidal ideation.  The Veteran indicated he had nightmares once or twice a month, and woke up in a lot of sweat.  The clinician noted that the Veteran displayed no psychomotor agitation or retardation.  In a March 2010 treatment note the Veteran reiterated that he had frequent thoughts of hurting others.  The Veteran also indicated that he did want to socialize at times and was bothered at times if he did not have friends.  

The Veteran was afforded a VA QTC examination on March 25, 2010.  The Veteran reported vivid nightmares and sleep disturbances, irritability, and avoidance of other people.  He indicated that his symptoms were constant.  He also stated that he no longer desired to maintain relationships with former friends.  The Veteran said his current relationship with his girlfriend was "conflictual," and that she told him he was difficult to be around.  He reported his relationship with his children was strained due to his pending divorce with their mother.  He reported feeling tense and edgy all the time.  He denied hospitalizations or emergency room visits for his PTSD.  He said he was "mentally incapable" of working, unable to complex tasks.

On clinical evaluation, the Veteran was oriented within normal limits, and his appearance, hygiene, and behavior were appropriate.  He displayed poor eye contact during the exam.  His mood and affect were flattened, and indicated a depressed mood which occurred near-continuously, impaired impulse control, some unprovoked irritability, and periods of violence that affected motivation.  Communication and speech were within normal limits.  Veteran displayed impaired attention and / or focus, and he stated he had difficulty concentrating and could not think about more than one thing at a time.  The Veteran reported his memory was impaired such that he would not get a job because he could not successfully interview.  The examiner observed no panic attacks.  The Veteran reported symptoms of suspiciousness such as checking doors and windows each day.  Delusions, hallucinations, and obsessional rituals were absent.  The Veteran's thought processes were appropriate and he was able to understand directions.  He did not have slowness of thought or appear confused, and his judgment was not impaired.  Abstract thinking was normal.  The examiner noted moderate memory impairment, with difficulty retaining highly learned material and forgetting to complete tasks.  Homicidal and suicidal ideations were absent.  The examiner stated the Veteran displayed restlessness and irritability, cognitive deficits in memory and concentration, affective difficulties with depression and anxiety, and impaired interpersonal relationships.

The examiner indicated the Veteran's unemployment was secondary to the effects of PTSD because his tenseness and irritability impaired his ability to sustain relationships; his anxiety affected his memory and concentration, barring evidence that his memory problems were associated with more organic causes.  She described the Veteran as having difficulty establishing and maintaining effective work, school, and social relationships because he avoided others and was easily angered by them.  He had difficulty maintaining effective family functioning due to his anger and heightened irritability, which disrupted and strained relationships.  However, he exhibited no difficulties with recreation or leisurely pursuits.  She indicated that the Veteran did not appear to pose any threat of danger or injury to self or others.

An April 2013 intra-system transfer medical review note from the Virginia Department of Corrections indicated that the Veteran displayed no symptoms of psychosis, had received no mental health care, and had asymptomatic PTSD.

The Veteran was afforded a VA examination in January 2014.  The examiner noted that the Veteran had diagnoses of PTSD and MDD (moderate), and that the symptoms of each diagnosis could not be separated.  The Veteran reported he was divorced due to his anger, irritability, and inability to interact with his wife.  He said he had very poor relationships with significant others, and no longer cared to interact with family.  He indicated that during his previous job as a contractor, he had difficulty learning the required tasks and struggled with accepting instruction from supervisors, along with frequent verbal and physical conflicts with a coworker.  The Veteran had jobs during his present incarceration, but was fired from one due to conflicts with others and his supervisors.  He reported he was able to perform his current job as a barber due to the fact that he only had to interact with one person at a time, and did not need to speak with customers.  The examiner stated that it appeared the Veteran could manage work as long as he did not have to interact with others.  

The examiner reported that the Veteran's PTSD symptoms included depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; including work or a work-like setting; inability to establish and maintain effective relationships; suicidal ideation; impaired impulse control such as unprovoked irritability with periods of violence; and persistent danger of hurting self or others.  The examiner observed that the Veteran had a very guarded, sad, and somewhat antisocial affect, as well as difficulty relating to the interviewer.  He further opined that the Veteran's work history before incarceration suggested significant impairment in his ability to function in the workplace as compared with his ability to function in the military.  He indicated that the Veteran was very clearly and severely impaired in work, relationships, judgment, and thinking.  The examiner observed that Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and / or mood.  

During the September 2015 videoconference hearing, the Veteran reported that he felt his symptoms had worsened in 2007 and 2008, as he and his girlfriend began having problems.  He added that he had he noticed increased irritability, more frequent anxiety attacks, and sleeplessness.  See Hearing Transcript, pg. 21.  The Veteran indicated that from 2007 to 2009, he had difficulties working due to conflict with the owner's son, which culminated with a physical confrontation due to the Veteran's inability to remember things.  Id. at 22.  The Veteran reported that he threw a hammer at the owner's son, though it did not strike him.  Id. at 27.  The Veteran said he had personal problems during this period as well, including difficulties with his girlfriend, and began making bad decisions in 2008 to 2009, such as snapping at people he would not normally snap at; he described himself as "out of control" during this time.  He also reported experiencing panic attacks or anxiety attacks twice per week, but could not say with certainty.  Id. at 24.  He stated he had constant anxiety since 2008 and that he was easily irritated and angered "for whatever reason."  Id. at 28-29.  The Veteran stated he currently saw a psychologist at D. C. C., and his representative opined that the Veteran was clearly impaired in work, relationships, judgment, and thinking.  Id. at 31-34.  

Based on the medical and lay evidence set forth above, the Board finds that the criteria for a rating of 50 percent disability rating are met or approximated from May 21, 2007.  Pertinent to the Board's determination is a May 2007 vocational rehabilitation note that indicated the Veteran had a confrontation with his wife necessitating police involvement and subsequently resulting in the Veteran needing to find a place to stay.  The February 2008 VA QTC examination noted that the Veteran and his wife had separated, and the Veteran's reports of getting angry at his wife for no reason.  Additionally, the Veteran had reported that his symptoms of insomnia, nightmares, irritability, anger, flashbacks, and anxiety had occurred constantly, and the February 2008 QTC examiner noted that the Veterans affect and mood were abnormal, with disturbance of motivation and mood.  Affording the Veteran the benefit of the doubt, the Board finds that a 50 percent rating is warranted from May 21, 2007.  

With respect to the Veteran's argument that he is entitled to no less than a 70 percent rating from May 21, 2007, a rating in excess of 50 percent is not warranted at any point from May 21, 2007 to March 25, 2010.  The Veteran argues that the findings of the February 2008 VA QTC examination report, specifically his near continuous panic and persistent irritability with outbursts of anger, are listed in the 70 percent rating criteria and thus warrant such that rating.  See October 2015 Appellant Brief, pg. 4.  The Board notes that the symptom of "persistent irritability with outbursts of anger" is not contained in the 70 percent rating criteria, let alone in the General Rating Formula for Mental Disorders.  Nevertheless, although the Veteran reported his panic and irritability with anger occurred constantly, he was able to attend school as a full time student and earned "good grades."  Moreover, the February 2008 VA QTC examiner noted that the effect of the Veteran's symptoms on his total daily functioning was "fair," and resulted only in occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress.  This is corroborated by the spring 2008 records noting the Veteran's mock interviews, suggesting he was able to seek employment.  Moreover, the examiner indicated that although the Veteran was intermittently unable to perform activities of daily living and had some difficulties performing chores, he was able to provide self-care.  

These findings indicate that even if the Veteran's near continuous panic and irritability affected his ability to function independently, appropriately, and effectively during this period, it did not result in such a degree of occupational and social impairment so as to cause deficiencies in most areas.  Thus, although the Veteran exhibited symptoms listed in the 70 percent rating criteria, those symptoms were not of such frequency, severity, or duration to reach to the level of severity warranting a 70 percent rating.  

However, the Board finds that the evidence meets or approximates the criteria for a rating of 70 percent disabling from March 25, 2010.  In particular, the Board notes the Veteran's reports that his PTSD symptoms occurred constantly, and the March 2010 QTC examiner's finding that the Veteran's mood and affect indicated near continuous depressed mood with impaired impulse control, unprovoked irritability, and periods of violence that affected his motivation.  The March 2010 examiner also stated that the Veteran's PTSD impaired his functioning in work, school, and social settings in that he avoided others and was easily angered by them.  The examiner also cited the Veteran's anger and irritability as disrupting and straining his familial relationships.  

The Board observes that the March 2010 QTC examiner also indicated that the Veteran's judgment and thought processes were not impaired and that the Veteran was able to understand directions, had intact abstract thinking, and did not exhibit slowness of thought or appear confused, all of which weigh against a 70 percent rating.  However, the examiner observed that the Veteran displayed impaired attention and focus, restlessness and irritability, cognitive deficits in memory and concentration, affective difficulties with depression and anxiety, and impaired interpersonal relationships.  The criteria for a 70 percent rating is focused on whether the Veteran's symptoms result in deficiencies in most areas, citing as examples work, school, family relations, judgment, thinking, or mood.  Given that the Veteran was determined to have deficiencies in work, school, social settings, and mood, as well as some level of deficiency in thinking, the Board finds that the evidence approximates a rating of 70 percent from March 25, 2010.  

The Veteran asserted that a 100 percent disability rating is warranted from April 2009, based on the January 2014 examiner's reference to symptomatology prior to the Veteran's incarceration.  See October 2015 Appellant Brief, pg. 5.  

The representative is correct that records from March 2010 indicate the Veteran had frequent thoughts of hurting others.  However, those same records state that his thoughts pertained to no one in particular, and the Veteran denied any intent or plan.  Moreover, prior to January 2014, the Veteran's judgment was noted to be within normal limits, he had no suicidal or homicidal ideation or delusions or hallucinations, and he was deemed by medical professionals to not  be a danger to himself or others.  See, e.g., May 2007 mental health consultation, October 2008 treatment notes, June 2009 general medical examination, and March 2010 VA QTC examination report.  The January 2014 PTSD disability benefits questionnaire (DBQ) is the first instance that these symptoms were shown.  Although the Veteran testified that he threw a hammer at a coworker during a conflict and was having difficulties with work, he was vague as to when that incident occurred and only indicated that it was prior to 2008, and possibly in 2007.  See Hearing Transcript, pp. 22-23.  Even assuming that the hammer incident occurred during the appeal period, the Veteran's overall symptomatology prior to June 25, 2013 was not shown to rise to the level of severity to be deemed total occupational and social impairment.  Indeed, the January 2014 DBQ indicated that, despite the Veteran's symptomatology, he was able to work 15 hours per week, with the examiner noting that it appeared the Veteran was able to work as long as he did not have to interact with others.  Moreover, at no time on appeal has the Veteran been shown to be disoriented to time or place, unable to maintain a minimum level of hygiene, or exhibit gross impairment of thought and communication, or display symptoms of similar frequency, severity, and duration.  Thus, the Board finds that the objective evidence of record does not warrant a rating of 100 percent disabling prior to July 25, 2013.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's PTSD manifested by depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; chronic sleep impairment; impaired judgment; disturbances of motivation and mood; inability to establish and maintain effective work and social relationships; difficulty in adapting to stressful circumstances, including work or work-like settings; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; and persistent danger of hurting self or others, resulting in total occupational and social impairment.  The Board notes that mild psychomotor retardation was noted in December 2009.  However, that symptom was not observed in October 2009 or February 2010, suggesting it was a transient occurrence.  Thus, the Board finds that the assigned rating contemplates the Veteran's symptomatology and a higher rating under the criteria for the period prior to July 25, 2013 is not warranted.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  In particular, the rating criteria are not intended as an exhaustive list, and those symptoms the Veteran experiences that are not listed in the schedule have been analyzed in the context of the severity contemplated by the established criteria.  Moreover, as to the second Thun element, the evidence does not suggest that any of the "related factors" are present, as there are no indications the Veteran missed work or was hospitalized due to his PTSD.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced or the collective impact thereof.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular rating for his PTSD to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Nor has the Veteran stated or the evidence reasonably shown that that extraschedular consideration is warranted based on the collective impact of his service-connected disabilities.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.

TDIU

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (the Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  VA defines substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(24)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The claims folder reflects that the Veteran is currently incarcerated in connection with a felony conviction.  See May 2012 VA and SSA prisoner computer match.

Under 38 C.F.R. § 3.341(b) (2015), a rating for TDIU which would first become effective while a Veteran is incarcerated in a Federal, State, or local penal institution for the conviction of a felony, shall not be assigned during such period of incarceration.  See 38 U.S.C.A. § 5313(c) (West 2014).  This phrase has been interpreted to prohibit adjudication of TDIU if that TDIU rating would begin during a period in which a Veteran is incarcerated for conviction of a felony.  See VAOPGCPREC 13-97 (Apr. 7, 1997).  Accordingly, entitlement to TDIU may be denied as a matter of law if the TDIU rating would commence during such a period of incarceration.  As such, entitlement to TDIU is not warranted as a matter of law.


ORDER

The withdrawn claims of entitlement to service connection for a major depressive disorder and frostbite residuals of the bilateral upper and lower extremities are dismissed.

Entitlement to service connection for fibromyalgia, with symptoms of widespread musculoskeletal pain and stiffness, headaches, fatigue, and irritable bowel syndrome, is granted.

Entitlement to service connection for right ankle arthritis is granted.

For the period from May 21, 2007 to March 25, 2010, entitlement to a disability rating of 50 percent, but no higher, for PTSD is granted.

For the period from May 5, 2009 to March 25, 2010, entitlement to a disability rating in excess of 50 percent is denied.

For the period from March 25, 2010 to July 25, 2013, entitlement to a disability rating of 70 percent, but no higher, for PTSD is granted.

Entitlement to TDIU is denied as a matter of law.


REMAND

With respect to the Veteran's claims for tinnitus and a left knee disability, the Veteran has not been afforded VA examinations.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

Service connection may be granted on a direct basis or as a disability secondary to an already service-connected disability.  On a secondary basis, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran reports he has tinnitus, and is competent to do so, and his service treatment records indicate he was exposed to hazardous noise during service.  With respect to the Veteran's left knee claim, there is evidence of left knee symptomatology, and the Veteran has asserted that his knee problems may be due to his service-connected right ankle.  See October 2015 Appellant Brief, pg. 6.  Thus, medical opinions would be helpful in deciding these claims.

The AOJ attempted to schedule the Veteran for a VA audiological examination in December 2013.  However, email correspondence dated in December 2013 indicated that the Veteran should not be scheduled for a VA audiological examination, as the D. C. C. did not provide transportation for inmates to non-emergent appointments and the facility was unable to perform the examination for the Richmond Compensation & Pension team.

Although the Veteran is incarcerated, his incarceration does not negate VA's statutory obligation to assist in the development of his claims.  38 U.S.C.A. § 5103A (West 2014).  Further, the United States Court of Appeals for Veterans' Claims (the Court) has indicated that even though incarcerated, a Veteran should be accorded the same assistance as his fellow, non-incarcerated Veterans.  See Bolton v. Brown, 8 Vet. App. 185 (1995).

While VA does not have the authority under 38 U.S.C.A. § 5711 (West 2014) to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician or requiring a VA physician to examine him at the prison where he resides.  Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1, Part III.iv.3.A.9.d.  The AOJ should undertake to provide the Veteran examinations in accordance with these provisions.

Accordingly, the case is REMANDED for the following actions:

1.  Take all reasonable measures to schedule the Veteran for the examinations requested below.  This includes determining the appropriate prison official with the authority to make a decision on this matter and obtaining a definitive answer from that official.  Confer with the appropriate official to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1, Part III.iv.3.A.11.d.

If that is not possible, address the feasibility of scheduling the Veteran at the prison by (1) VHA personnel; (2) prison medical providers at VA expense with an appropriate Disability Benefits Questionnaire (DBQ); or (3) fee-basis providers contracted by VHA.  If such examination is feasible, the examination should be scheduled at the prison.  If none of the options are feasible, fully explain why none of the examinations could be scheduled.

In the event that the above examination is not conducted, documentation needs to be obtained which shows that notice scheduling the examination was sent to the address of incarceration and that the Veteran was not prevented from being examined due to his incarceration.  It should also be indicated whether any notice that was sent was returned as undeliverable.

2.  If it is possible for the Veteran to be examined, schedule him for an examination with an appropriate examiner to determine the current nature and etiology of any diagnosed tinnitus disability.  The examiner is requested to review the claims folder, to include this remand.  Any indicated tests or studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the review of the Veteran's claims file and physical examination of the Veteran, the examiner is asked to provide an opinion on the following:

a.  Whether the Veteran has a diagnosis of tinnitus.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the claimed tinnitus is related to active service (the period from July 1987 to June 27, 1997).

In the event the Veteran is unavailable or fails to report for the examination, the claims file should be forwarded to a medical examiner with appropriate specialized knowledge and experience for review and to provide an opinion addressing the questions above on the basis of the available information, with reasons as set forth above.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

The examiner is advised that given the Veteran's duties as a utility equipment repairer as well as notations in his service treatment records, exposure to hazardous noise has been conceded.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  If it is possible for the Veteran to be examined, schedule him for an examination with an appropriate examiner to determine the current nature and etiology of any diagnosed left knee disability.  The examiner is requested to review the claims folder, to include this remand.  Any indicated tests or studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the review of the Veteran's claims file and physical examination of the Veteran, the examiner is asked to provide an opinion on the following:

a.  Identify any currently diagnosed left knee disability present since January 2006.  

b.  If no diagnosis exists, are the Veteran's complaints of left knee pain and stiffness a symptom of his service-connected fibromyalgia?

c.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed left knee disability is caused by or related to service (the period from July 1987 to June 27, 1997).

d.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed left knee disability is caused by his service-connected right ankle arthritis.

e.  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed left knee disability is aggravated by his service-connected right ankle arthritis.  Note that aggravation means that the non-service-connected disability underwent a permanent worsening beyond its natural progression due to the service-connected disability.

In the event the Veteran is unavailable or fails to report for the examination, the claims file should be forwarded to a medical examiner with appropriate specialized knowledge and experience for review and to provide an opinion addressing the questions above on the basis of the available information, with reasons as set forth above.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


